Order                                                                         Michigan Supreme Court
                                                                                    Lansing, Michigan

  March 7, 2014                                                                      Robert P. Young, Jr.,
                                                                                                Chief Justice

  147235 & (4)                                                                        Michael F. Cavanagh
                                                                                      Stephen J. Markman
                                                                                          Mary Beth Kelly
                                                                                           Brian K. Zahra
  _______________________________________                                          Bridget M. McCormack
                                                                                         David F. Viviano,
                                                                                                     Justices
  In re:
  The Honorable Sheila Ann Gibson                                 SC: 147235
  Judge, 3rd Circuit Court
  Detroit, Michigan

  _______________________________________/

          On order of the Court, the Judicial Tenure Commission having filed a Decision
  and Recommendation on the basis of an agreement between the Examiner and the
  respondent judge, we REJECT the recommendation on the ground that the proposed
  discipline is insufficient in light of the facts presented to the Court. See In re Brown, 461
  Mich 1291, 1292-1293 (2000), in particular its admonitions that, “everything else being
  equal,” misconduct constituting part of a pattern or practice is more serious than an
  isolated instance of misconduct; misconduct on the bench (including, in our judgment,
  misconduct centered on the failure to take the bench) is more serious than the same
  misconduct off the bench; misconduct that is deliberate is more serious than misconduct
  that is spontaneous; and misconduct prejudicial to the actual administration of justice is
  more serious than conduct that is not.

         Despite the Commission’s own acknowledgment that respondent’s conduct was
  “repeated and sustained,” the Commission limited its investigation to a one-week period.
  By so doing, the Commission may have given substantially less consideration than was
  warranted to the burdens and inconveniences imposed by respondent upon parties,
  witnesses, attorneys, employers and employees, court staff, and members of the public.
  As the Commission concluded, “[t]he stipulated facts demonstrate that Respondent did
  not confer the necessary regard for the value of time of all of the other people involved in
  the justice system,” as she “returned to her earlier pattern of not coming to the
  courthouse in a punctual manner, leaving litigants, lawyers, and witnesses waiting for her
  to make her appearance.” In further investigating this matter—the Commission asserts
  that “presumably there were other instances” of respondent’s misconduct—this Court
  urges the Commission to examine whether the one-week period under investigation
                                                                                                              2

sufficiently reflects respondent’s ongoing misconduct. We further urge the Commission
not to “refrain from [deciding] whether similar examples of tardiness or absence, or
repeated instances of the same behavior over a longer period or in the future, warrant a
greater sanction.”

        We REMAND this matter to the Judicial Tenure Commission for further
proceedings. The Commission shall present either a new decision and recommendation
or a status report to this Court within 42 days of the date of this order.

      We retain jurisdiction.

      CAVANAGH, J. (dissenting).

       After reviewing the recommendation of the Judicial Tenure Commission, the
settlement agreement, the standards set forth in In re Brown, 461 Mich 1291, 1292-1293
(2000), and the commission’s findings and conclusions, I would accept the
recommendation of the commission and order that the Honorable Sheila Ann Gibson be
publicly censured.

      KELLY, J., not participating.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        March 7, 2014
       h0304
                                                                            Clerk